695 N.W.2d 342 (2005)
265 Mich. App. 122
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Chris Douglas MACK, Defendant-Appellant.
Docket No. 249023.
Court of Appeals of Michigan.
Submitted October 12, 2004, at Detroit.
Decided February 8, 2005, at 9:00 a.m.
Released for Publication March 17, 2005.
*343 Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, David G. Gorcyca, Prosecuting Attorney, Joyce F. Todd, Chief, Appellate Division, and Danielle DeJong, Assistant Prosecuting Attorney, for the people.
Peter Ellenson, Southfield, for the defendant.
Before: WILDER, P.J., and HOEKSTRA and OWENS, JJ.
WILDER, P.J.
Defendant appeals as of right his sentences following jury trial convictions of third-degree criminal sexual conduct (CSC III), M.C.L. § 750.520d(1)(c), and assault with intent to commit criminal sexual conduct involving sexual penetration (AWICSC), M.C.L. § 750.520g(1). Defendant was sentenced on both counts as a fourth-offense habitual offender, M.C.L. § 769.12, to concurrent terms of fifteen to thirty years' imprisonment. We affirm.

I
Defendant was employed with Give-a-Lift Transportation as a van driver. Give-a-Lift transports clients to medical, doctor, and therapy appointments. The complainant lives in a group home and is mentally impaired as a result of a closed-head brain injury she suffered in an automobile accident when she was seven years old. Although she is chronologically twenty-four years old, the complainant has the mental abilities of a seven- to ten-year-old *344 child and has required therapy since her injury. Defendant's convictions and sentences arise from an incident that occurred while he, in his position as a Give-a-Lift van driver, initiated sexual contact with the complainant while en route to the group home after her therapy session. Defendant drove the van into a parking lot, where he requested that complainant go to the rear of the van. Defendant removed his pants and complainant's undergarment and pants. Defendant attempted anal sex with complainant and forced her to perform fellatio. After the encounter, defendant drove complainant to the group home, where complainant reported the incident to a counselor the following day. Defendant was subsequently arrested and, after a two-day trial, he was convicted as charged.
After his convictions, the probation department prepared a presentence investigation report (PSIR), calculating the guidelines range for defendant's conviction of CSC III at 84 to 120 months. A PSIR was not prepared for defendant's conviction of AWICSC. Following defendant's sentence to concurrent terms of fifteen to thirty years' imprisonment, defendant filed a motion for resentencing asserting that the trial court erred by failing to separately score the AWICSC conviction and by sentencing defendant outside the guidelines range that would apply to defendant's AWICSC conviction. Defendant also moved for a Ginther[1] hearing, asserting that he was provided ineffective assistance of counsel at his sentencing hearing. The trial court denied both motions. Defendant now appeals.

II
This Court reviews for clear error a trial court's factual findings at sentencing. People v. Houston, 261 Mich.App. 463, 471, 683 N.W.2d 192 (2004). This Court reviews a trial court's decision to impose an increased sentence pursuant to the habitual offender act for an abuse of discretion. People v. Reynolds, 240 Mich.App. 250, 252, 611 N.W.2d 316 (2000). However, the proper construction or application of statutory sentencing guidelines presents a question of law that is reviewed de novo. Id.
When no Ginther hearing has been conducted, our review of the defendant's claim of ineffective assistance of counsel is limited to mistakes that are apparent on the record. People v. Wilson, 257 Mich.App. 337, 363, 668 N.W.2d 371 (2003).

III

A
Defendant first argues that he is entitled to a resentencing because the trial court erred in using a PSIR that only covered the CSC III conviction and because the sentence for the AWICS conviction was a departure from the sentencing guidelines that was not supported by substantial and compelling reasons. We disagree.
We first observe that although defendant did not challenge the trial court's failure to separately score the AWICSC conviction at sentencing, defendant did raise this challenge as well as his assertion that the trial court imposed a sentence outside the applicable guidelines in a timely motion for resentencing. "[P]ursuant to [M.C.L. § 769.34(10)], a sentence that is outside the appropriate guidelines sentence range, for whatever reason, is appealable regardless of whether the issue was raised at sentencing, in a motion for resentencing, or in a motion to remand." People v. Kimble, 470 Mich. 305, 310, 684 N.W.2d 669 (2004). We therefore conclude that defendant's challenge of his sentence for AWICSC is preserved for appeal.
*345 Resolution of defendant's challenge to his AWICSC sentence involves interpretation of the legislative sentencing guidelines. "The goal of judicial interpretation of a statute is to ascertain and give effect to the intent of the Legislature." People v. Davis, 468 Mich. 77, 79, 658 N.W.2d 800 (2003), citing People v. Pasha, 466 Mich. 378, 382, 645 N.W.2d 275 (2002). "To accomplish this objective, [appellate courts] begin by examining the language of the statute." Davis, supra at 79, 658 N.W.2d 800. "If the language is clear and unambiguous, `no further construction is necessary or allowed to expand what the Legislature clearly intended to cover.'" Id. (citation deleted).
M.C.L. § 771.14 provides in relevant parts:
(2) A presentence investigation report prepared under subsection (1) shall include all of the following:
* * *
(e) For a person to be sentenced under the sentencing guidelines set forth in chapter XVII, all of the following:
(i) For each conviction for which a consecutive sentence is authorized or required, the sentence grid in part 6 of chapter XVII that contains the recommended minimum sentence range.
(ii) Unless otherwise provided in subparagraph (i), for each crime having the highest crime class, the sentence grid in part 6 of chapter XVII that contains the recommended minimum sentence range.
(iii) Unless otherwise provided in subparagraph (i), the computation that determines the recommended minimum sentence range for the crime having the highest crime class.
Before it was amended in 2000, M.C.L. § 771.14 provided in parts as follows:
(2) A presentence investigation report prepared under subsection (1) shall include all of the following:
* * *
(e) For a person to be sentenced under the sentencing guidelines set forth in chapter XVII, all of the following:
(i) For each conviction entered, the sentence grid in part 6 of chapter XVII that contains the recommended minimum sentence ranges. [Emphasis added.]
It is undisputed that because defendant was sentenced to concurrent sentences, M.C.L. § 771.14(2)(e)(i) does not apply. CSC III is a class B felony carrying a statutory maximum penalty of fifteen years in prison, while AWICSC is a class D felony carrying a statutory maximum penalty of ten years in prison. M.C.L. § 777.16y. Thus, under the plain language of M.C.L. § 771.14(2)(e)(ii) and (iii), the trial court correctly used in sentencing a PSIR covering defendant's conviction of CSC III which, as a class B felony, is the crime having the higher crime class. Our construction of M.C.L. § 771.14(2)(e)(ii) and (iii) recognizes the Legislature's clear intent, expressed in its amendment of M.C.L. § 771.14, that, for sentencing on multiple concurrent convictions, a PSIR would only be prepared for the highest crime class felony conviction and would no longer be prepared for each of the defendant's multiple convictions.
We reject defendant's contention that constructing the plain language of M.C.L. § 771.14(2)(e)(ii) and (iii) to apply the legislative intent expressed in the statute leads to an absurd and unjust result, the potential imposition of sentences of unlimited duration to defendants convicted as fourth-offense habitual offenders. First, "[o]ur Supreme Court has since criticized and substantially limited, if not eviscerated, the `absurd result' rule, agreeing `with Justice Scalia's description of such attempts to divine unexpressed and nontextual legislative intent as "nothing but an *346 invitation to judicial lawmaking."'" McGhee v. Helsel, 262 Mich.App. 221, 226, 686 N.W.2d 6 (2004), quoting People v. McIntire, 461 Mich. 147, 156 n. 2, 599 N.W.2d 102 (1999) (citation omitted). Further, in its many recent pronouncements on the subject of statutory interpretation, the Supreme Court has made it clear that "[c]ourts may not rewrite the plain language of the statute and substitute their own policy decisions for those already made by the Legislature." McGhee, supra at 226, 686 N.W.2d 6, citing DiBenedetto v. West Shore Hosp., 461 Mich. 394, 405, 605 N.W.2d 300 (2000).
As the Supreme Court made clear in People v. Babcock, 469 Mich. 247, 263, 666 N.W.2d 231 (2003), the Legislature subscribed to the principle of proportional sentencing both when it established "mandatory sentences as well as minimum and maximum sentences for certain offenses," citing People v. Milbourn, 435 Mich. 630, 635-636, 461 N.W.2d 1 (1990), and when it established the statutory sentencing guidelines. Babcock, supra at 263, 666 N.W.2d 231. We question (but do not expressly decide today) whether a sentence for a conviction of the lesser class felony that is not scored under the guidelines pursuant to M.C.L. § 771.14(2)(e)(ii) and (iii) could permissibly exceed the sentence imposed on the highest crime class felony and remain proportional.
We also reject defendant's assertion that the failure to apply the guidelines to the sentence on the AWICSC conviction improperly interferes with defendant's future eligibility for parole. "A prisoner has no constitutionally protected or inherent right to parole, only a hope or expectation of it." Morales v. Parole Bd., 260 Mich.App. 29, 48, 676 N.W.2d 221 (2003), citing Jones v. Dept. of Corrections, 468 Mich. 646, 651, 664 N.W.2d 717 (2003); Hurst v. Dept. of Corrections, Parole Bd., 119 Mich.App. 25, 28-29, 325 N.W.2d 615 (1982).

B
Next, defendant raises several claims of ineffective assistance of counsel relating to trial counsel's performance at sentencing. To establish ineffective assistance of counsel, a defendant must prove that his counsel's performance was deficient and that, under an objective standard of reasonableness, defendant was denied his Sixth Amendment right to counsel. People v. Grant, 470 Mich. 477, 485, 684 N.W.2d 686 (2004). The deficiency must be prejudicial to defendant to the extent that, but for counsel's error, the result of the proceedings would have been different. Id. at 486, 684 N.W.2d 686. Effective assistance of counsel is presumed, and the defendant bears a heavy burden to prove otherwise. People v. Garza, 246 Mich.App. 251, 255, 631 N.W.2d 764 (2001).
In light of our conclusion that the trial court did not err in failing to score guidelines or in imposing sentence on defendant's AWICSC conviction, we reject defendant's claim that trial counsel was ineffective for failing to object to either the absence of guidelines scoring for that conviction or the trial court's failure to sentence within the guidelines for that conviction. Counsel is not ineffective for failing "to advocate a meritless position." People v. Snider, 239 Mich.App. 393, 425, 608 N.W.2d 502 (2000).
Defendant's remaining claims of ineffective assistance of counsel must also fail because both sentences were proportionate and because defendant fails to show that but for counsel's performance either sentence would have been different. Grant, supra at 486, 684 N.W.2d 686.

IV
We conclude that resentencing is not warranted, as the trial court did not err in failing to have prepared a PSIR for defendant's conviction of AWICSC or in concluding *347 that the sentencing guidelines are not applicable to defendant's AWICSC conviction, and did not impose a disproportionate sentence for that offense. Additionally, defendant has failed to rebut the presumption that he received the effective assistance of counsel because he fails to show that but for counsel's performance either sentence would have been different. Grant, supra at 486, 684 N.W.2d 686.
Affirmed.
NOTES
[1]  People v. Ginther, 390 Mich. 436, 443, 212 N.W.2d 922 (1973).